United States Court of Appeals
                     For the First Circuit


No. 14-1018
No. 14-1289


       AMERICAN FREEDOM DEFENSE INITIATIVE; PAMELA GELLER;
                       AND ROBERT SPENCER,

                     Plaintiffs-Appellants,

                               v.

MASSACHUSETTS BAY TRANSPORTATION AUTHORITY; AND BEVERLY A. SCOTT,
   INDIVIDUALLY AND IN HER OFFICIAL CAPACITY AS CHIEF EXECUTIVE
              OFFICER / GENERAL MANAGER OF THE MBTA,

                      Defendants-Appellees.



                          ERRATA SHEET

     The opinion of this Court issued on March 30, 2015 is amended
as follows:

     On page 12, line 14, "decision" is changed to "decisions".